NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                       SUPERIOR COURT OF NEW JERSEY
                                                       APPELLATE DIVISION
                                                       DOCKET NO. A-2568-19

G.R.,

         Petitioner-Appellant,

v

DIVISION OF MEDICAL
ASSISTANCE AND HEALTH
SERVICES,

         Respondent-Respondent.


                  Submitted May 10, 2021 – Decided June 23, 2021

                  Before Judges Currier and Gooden Brown.

                  On appeal from the New Jersey Department of Human
                  Services, Division of Medical Assistance and Health
                  Services.

                  G. R., appellant pro se.

                  Gurbir S. Grewal, Attorney General, attorney for
                  respondent (Melissa H. Raksa, Assistant Attorney
                  General, of counsel; Mark D. McNally, Deputy
                  Attorney General, on the brief).

PER CURIAM
      Appellant is a recipient of Medicaid benefits.       Although he became

employed shortly after he was deemed eligible for benefits, he did not report his

income to Medicaid.

      On October 8, 2019, the Union County Division of Social Services

advised appellant by letter that he owed $9243.68 to the State of New Jersey,

Department of Human Services, Division of Medical Assistance and Health

Services (Division) for failing to report earned income. The letter informed

appellant he had the right to request a fair hearing, and that the request must be

made within twenty days of receiving the letter. The letter included a request

form to be completed and returned by appellant as well as a phone number to

contact if assistance was needed.

      The Division received the fair hearing request form from appellant on

December 31, 2019. The request form was signed December 26 and the mailing

envelope was dated December 27, 2019. On January 15, 2020, the Division

denied the hearing request as out of time.

      On appeal, appellant contends he was not able to meet the twenty-day

deadline because he was working full-time and caring for his mother.

      Our standard of review that applies in an appeal from a state agency

decision is well established. "Judicial review of an agency's final decision is


                                                                            A-2568-19
                                        2
generally limited to a determination of whether the decision is arbitrary,

capricious, or unreasonable or lacks fair support in the record." Caminiti v. Bd.

of Trs., Police & Firemen's Ret. Sys., 431 N.J. Super. 1, 14 (App. Div. 2013)

(citing Hemsey v. Bd. of Trs., Police & Firemen's Ret. Sys., 198 N.J. 215, 223-

24 (2009)). In reviewing an administrative decision, we ordinarily recognize

the agency's expertise in its particular field. Ibid.

      The issue presented for our consideration is whether the Division

reasonably denied appellant's December 31, 2019 fair hearing request as

untimely.

      Under N.J.A.C. 10:49-10.3(b)(3), "[c]laimants shall have [twenty] days

from the date of notice . . . in which to request a hearing . . . ." In the Division's

letter advising appellant he owed monies for failing to comply with Medicaid

regulations, he was also advised of the twenty-day timeframe within which to

request a hearing. He did not request a hearing until eighty-four days later.

      Although sympathetic to appellant's proffered reasons for the delay, we

note that the twenty-day deadline was set forth in the October 8 letter and the

fair hearing request form was provided. In addition, appellant's mother was

admitted into a nursing home on November 29, 2019. Yet, he did not request a




                                                                               A-2568-19
                                          3
hearing for another thirty-two days, rendering his request still beyond the

hearing request deadline.

      Appellant has not demonstrated a clear showing to disturb the Division's

determination.

      Affirmed.




                                                                        A-2568-19
                                      4